Citation Nr: 0505730	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  94-37 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for paranoid schizophrenia


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty training (ACDUTRA) from 
September 13, 1973, to January 18, 1974, and on active duty 
from January 2, 1975, to June 9, 1975.

This matter was initially brought to the Board of Veterans' 
Appeals (Board) from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied the claim of 
entitlement to service connection for a psychiatric disorder.  
In April 1996 the Board remanded the case to the RO for 
further development.  

Thereafter, the veteran appealed the February 1998 Board 
decision that denied his claim of service connection for a 
psychiatric disorder to the United States Court of Appeals 
for Veterans Claims (CAVC).  In August 1999, the CAVC vacated 
the Board's February 1998 decision and remanded the case to 
the Board for another decision, taking into account matters 
raised in its order.  The veteran appealed a February 2000 
Board decision that denied service connection for paranoid 
schizophrenia and the CAVC issued an order in April 2002 
vacating the February 2000 Board decision and remanding the 
matter to the Board for readjudication and the issuance of a 
new decision.

The Board obtained an opinion from an Independent Medical 
Expert (IME) and provided the November 2004 IME opinion to 
the appellant and his attorney for review and response.  In 
January 2005, the attorney provided additional written 
argument to the Board.


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that the initial manifestations of schizophrenia 
cannot satisfactorily be dissociated from the veteran's 
period of active service.


CONCLUSION OF LAW

Schizophrenia was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303(d) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty for training (ACDUTRA) from 
September 13, 1973 to January 18, 1974, and on active duty 
from January 2, 1975 to June 9, 1975. Service records show he 
was born in September 1955.

An historical review of the record shows that a normal 
psychiatric clinical evaluation was noted in a March 1973 
service examination report at the time of enlistment.  The 
veteran reported no history of psychiatric symptomatology.  A 
psychiatric disorder was not noted in a January 1974 service 
examination report.  In May 1975, during the veteran's period 
of active duty, it was noted that he was referred for 
psychiatric evaluation after claiming conscientious objector 
status.  

The psychiatric examiner described evidence of immaturity and 
impulsivity that might in part account for his adjustment 
problems.  The examiner also indicated a past history of 
previous maladjustment with a tendency toward his being 
'high-strung', easily frustrated, and exercising little self-
discipline.  The impression was character and behavior 
disorder -- immature, impulsive type.

The examiner specifically commented that the appellant did 
not require further psychiatric treatment.  A June 1975 
service separation examination report shows no reference was 
made to a psychiatric disorder.  That same month, the veteran 
was administratively discharged from service for 
unsuitability, character and behavior disorder.  

On his VA Form 21-526, Veteran's Application for Compensation 
or Pension, the veteran claimed service connection for a 
psychiatric disorder with onset in service.  He specifically 
indicated that there were no relevant psychiatric treatment 
records dating prior to or following service to support his 
claim.

In July 1991 the veteran reported receiving treatment at the 
Brentwood VA Medical Center and from a civilian Doctor, EF 
(initials) in 1991.  He submitted medical release forms and 
the RO attempted to obtain the identified records.

A March 1991 VA mental heath clinical record shows a 
diagnosis of paranoid schizophrenia along with history of 
referential thinking 10 years earlier with multiple 
psychiatric hospitalizations.

March 1991 private medical records from SMEF (initials), MD, 
noted a history of mental illness and treatment by VA. 
Thorazine was prescribed.  A November 1991 statement from ZK, 
MD, Comprehensive Medical Clinics and Occupational Health 
Lab., noted that the veteran had multiple medical conditions 
and that he was receiving psychiatric treatment from VA.  It 
was noted that emotional distress was causing a gradual 
deterioration of his mental status.

In a November 1991 letter the veteran's mother wrote that he 
was fine before entering service, but that in service he 
began to exhibit emotional difficulties.  She attributed this 
to his inability to get an assignment he wanted, to his 
dislike of the training attitude, and to the lack of referral 
for psychiatric counseling.  She asserted that she was never 
contacted when her son attempted suicide.

In November and December 1991 letters the veteran's brother 
wrote that changes in his personality developed during and 
after training in service.  He wrote that the veteran endured 
great stress during service and was not referred for 
psychiatric treatment despite clear indications of a 
psychiatric disorder, including a suicide attempt.  He also 
indicated that to escape from this stress and emotional 
difficulty, he engaged in polysubstance abuse.

In a May 1992 statement the veteran's spouse wrote that she 
had met him in 1975, apparently after his separation from 
service.  She described him as very lonely, distraught, and 
emotionally disturbed.  She recounted how his mental 
situation had deteriorated over the years, and how, after 15 
years, he sought psychiatric treatment for schizophrenia.  
She argued that his experience in service contributed to his 
psychiatric disorder.

A January 1993 statement from ZK, MD, indicated treating the 
veteran for various physical conditions for the past several 
months.  It was noted he was also receiving treatment through 
VA.  In his February 1993 statement he wrote that he had been 
under his medical care since October 1991, and that an 
examination of medical records revealed that he was not 
suitable for military service, in part from an emotional 
point of view.  Dr. ZK opined that the military environment 
appeared to have "produced an exacerbation of the veteran's 
previous illnesses."  It was noted he was at that time 
receiving psychiatric care at a VA medical facility, and that 
this psychiatric care had a "direct relation to the trauma 
suffered during his military service."

County of San Bernardino Department of Mental Health clinical 
records dating between approximately February 1994 and July 
1994 noted as history that the veteran had a diagnosis of 
schizophrenia "at age 20" with no treatment until March 1991.  
He noted feeling "weird" at age 14.  Coexisting personality 
disorder and schizophrenia were noted.  The veteran 
essentially noted as medical history that he was last 
hospitalized in 1975 for schizophrenia.  It was indicated 
that pertinent medical records of schizophrenia at a private 
hospital prior to 1976 were destroyed when the hospital was 
sold.

In a copy of an undated affidavit received in February 1995, 
which appears to be an affidavit made by a service member at 
the time of the veteran's administrative separation from 
service, the affiant stated that the veteran seemed unable to 
act his age.  He spoke in an immature manner, stared into the 
sun and picked flowers.  The veteran was very untrustworthy 
and unreliable.  He refused to do as ordered, would sit and 
argue with anyone in authority, and then not carry out the 
order.  He was always going to sick bay, but was in fine 
shape when liberty call was sounded.  He was continually 
trying to get out of any job he could and refused to co-
operate with his superiors.  He felt that the veteran would 
never be able to adjust to the military way of life.

A May 1995 VA clinical record shows the veteran reported a 
history of hallucinations at age 19 with a diagnosis of 
schizophrenia "at age 20" and no treatment until March 1991.

A July 1996 VA psychiatric examination report shows that 
information was obtained from the veteran, and his claim file 
with his service records.  The psychiatric evaluation was for 
the purpose of determining the nature and etiology of any 
current psychiatric disability, and providing an opinion as 
to whether any currently diagnosed chronic psychiatric 
disorder was initially manifested by or was etiologically 
related to any symptoms noted in the service.

The psychiatric examiner noted the following:

A.	A medical and occupational history:

Social history; the veteran stated he was born September 
[redacted], 1954, in the state of New Jersey.

His mother was 65 years of age and lived in Yucca Valley and 
his father was 71 and lived in Los Angeles.

His parents were divorced when he was five or six years of 
age.  He had a stepfather, and he was the second of two boys.

Childhood history; he stated, he grew up in Puerto Rico and 
had bad memories.

Educational history; he had difficulty adapting to school.  
He dropped out of school in the 10th grade.  He never 
received a General Educational Development (GED) degree.

Military history; he served in the United States Marine 
Corps, in the Reserves at age 17, for several years before 
going on active duty.  Apparently, from January 2, 1975 to 
June 9, 1975.

He was missing drills, at his Reserve unit, and in spite of 
counseling did not change and was therefore placed on active 
duty at Camp Pendleton.  He said, they tried to force me to 
do things I could not do. "They lied to me and tortured me."  
I could not grasp what they tried to tell me.

He apparently, received a general discharge as, unsuitable 
for military duty.

Post-active service events to present; he married in the 
1980's, and he did not remember what year.  He was divorced 
five years earlier and there was one daughter from that 
relationship.

Drug history; there was a history of cocaine and alcohol 
abuse.  He denied any cocaine for the past seven years.  He 
also denied alcohol since his vehicular accident, in which he 
suffered a closed head injury with concussion, in 1993.  He 
also had a ruptured spleen and underwent a splenectomy.

Work history; he had been poor.  He went to barber school, 
sponsored by his parents and opened up a barber shop that was 
unsuccessful.

Psychiatric history: his claims file records were reviewed, 
including his records while on active duty at Camp Pendleton.

There was a psychiatric consult, dated May 7, 1975, in which 
he had been referred to the psychiatrist, and by the 
Chaplain, for consideration of a conscientious objector 
discharge, as he refused to carry weapons or attend 
orientation meetings, as it was against God's will.

That psychiatric consult stated that he was placed on active 
duty after missing too many drills while in the Reserves, and 
that he came from a broken family and dropped out of school.

Diagnosis at that time was character and personality 
disorder, immature and impulsive type, and the psychiatrist 
felt that it was appropriate for him to consider 
conscientious objector discharge as he was unsuitable for 
military duty.

The psychiatrist did not recommend any psychiatric treatment.

It appears that he was first diagnosed with schizophrenia in 
1991.

He had had a previous history of alcohol and cocaine 
addiction.

There was a note on February 17, 1994, with a diagnosis of 
paranoid schizophrenia and borderline personality disorder, 
and status post head injury from 1993.

Also, in the medical records, were several triage evaluations 
done at Loma Linda Veterans Administration Hospital.

The first one shows he was given a diagnosis of chronic 
paranoid schizophrenia and referred back to County Medical 
Health.  He was seen again, in primary care at the Loma Linda 
VA Hospital on September 25, 1995, with a diagnosis of 
paranoid schizophrenia, to rule out substance abuse.  He was 
seen because of paranoid thoughts, shaking, and nervousness.

There were also multiple letters in his records indicating, 
from the family, that his difficulties stemmed from his time 
in the Marine Corps.

It was interesting to note, a fellow Marine, while he was on 
active duty, stated that he had difficulty at meetings and 
making formations, etc., but when it came time for liberty he 
was always ready.

He had been on Thorazine, Mellaril, and Clonopin in the past, 
and it was felt that he was probably on Clonopin at this 
time.

The veteran was not considered a good historian.

Following a mental status evaluation, diagnosis was 
schizophrenic reaction, paranoid type, chronic, severe.

The psychiatric examiner's discussion and expressed opinion 
following his review of the evidence in the claims file and 
examination findings was as follows;

"In reviewing his claim records, including his service 
records, it is quite obvious that this individual did not 
suffer from a psychotic process while on active duty in the 
Marine Corps.  But, had difficulty adjusting, because of 
personality and character problems which are not related to 
his schizophrenia.

Apparently, there is a long history of polysubstance abuse, 
prior to developing a diagnosis of schizophrenia, some 15 
years after discharge from the military.

Prognosis is poor.  But as previously stated, there is no 
relationship to his character and personality problems while 
on active duty, to his current psychiatric diagnosis.

The IME reported the principal psychiatric diagnoses (Axis I) 
were paranoid schizophrenia and polysubstance dependence and 
Cluster A on Axis II.  The IME noted that the current 
diagnostic criteria for schizophrenia were not met during 
military service but surfaced 15 years thereafter.  Cluster A 
consisted of odd, suspicious and paranoid personality 
disorders and the IME noted the May 1975 psychiatry evaluator 
described symptoms consistent with Cluster A personality 
traits.  

The IME stated that only in retrospect could one say that 
these were prodromal signs and symptoms of schizophrenia and 
those individuals with such signs and symptoms may never 
develop the full-blown illness.  According to the report the 
record did not support a diagnosis of schizophrenia until 
1991.  The IME did not take into account alleged suicide 
attempt and physical abuse in service as neither were 
documented.  

The IME did not see a temporal connection between the 
veteran's time in service and his schizophrenia and the 
significant interval time argued against any significant 
connection between the veteran's service and his development 
of schizophrenia.  

However, the examiner noted the theory that patients with 
schizophrenia often went through a prodromal phase of the 
illness, one that followed premorbid signs and symptoms, and 
were parts of the evolving disorder.  The validity of the 
prodromal signs and symptoms almost invariably recognized 
after the diagnosis of schizophrenia was uncertain and such 
signs and symptoms are often present for months or even 
years. 

The IME felt that the veteran had both premorbid and 
prodromal signs of schizophrenia during military service, but 
they did not rise to the level where the diagnosis by current 
criteria could be made until he was out of service many 
years.  The IME found there were other triggers to the 
illness after the veteran's service and would have expected 
earlier treatment or hospitalization if the military service 
was the primary trigger.  

In addition the IME would have expected the family to be more 
aggressive in obtaining treatment if they were worried about 
schizophrenia.  In summary the IME felt the veteran showed 
prodromal signs and symptoms of schizophrenia but not 
paranoid schizophrenia during military service and did not 
think that there is a significant etiologic relationship 
between the current mental illness and his general period of 
active service. 


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for psychosis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).
The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA and codified mainly at 38 
C.F.R. § 3.159.

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a variously diagnosed chronic acquired 
psychiatric disorder on a de novo basis has been properly 
undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

The Board's evaluation of the evidentiary record permits the 
conclusion that the veteran has been found to have psychosis 
diagnosed currently as paranoid schizophrenia.  There is 
well-documented history of symptoms during military service 
that a competent medical authority, an IME, reviewed with the 
entire evidentiary record and concluded that the prodromal 
signs of schizophrenia were manifested during the veteran's 
military service.  The IME also felt that the military 
service was one of the triggers of the illness.  

The IME also explained that after the prodromal phase there 
may be an extended period of years before the formal illness 
rises to the level permitting a formal diagnosis.  The IME 
opinion supplements the record that had conflicting opinions 
regarding the onset and nature of the veteran's psychiatric 
illness.  In the Board's mind, the IME provides a strong 
argument for relating the veteran's current psychiatric 
problems to his period of service.  

That the IME concluded the prodromal signs of schizophrenia 
were present in service is a sufficient basis for the Board 
to relate the inception of the disorder to military service, 
notwithstanding the precise type of schizophrenia was not 
reported until years later.  Given that the IME provided a 
well-reasoned basis to relate the initial manifestations of 
the basic form of psychotic illness to military service, the 
Board has an ample basis to find that the probative and 
competent medical evidence of record supports a grant of 
entitlement to service connection for schizophrenia.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303.  

It should be noted that a definite link to military service 
is not required.  The evidence need only approximate a 
balance between positive and negative evidence to prevail on 
the claim.  

Here, however, there is competent medical evidence of a 
sufficient nexus or link to military service to support the 
claim that is noteworthy in its thoroughness and rationale to 
outweigh medical opinion to the contrary.  See for example 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), holding that 
definite, obvious or accurate determination of etiology is 
not a condition precedent to granting service connection.  In 
other words, the Board finds there is not a preponderance of 
the competent evidence against the claim of service 
connection based on an evaluation of the record in light of 
the three essential elements for service connection.  


ORDER

Entitlement to service connection for paranoid schizophrenia 
is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


